           Case 1:17-vv-01464-UNJ Document 60 Filed 04/20/20 Page 1 of 8




        In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1464V

    ************************* *
                               *
    ROBERT NEMMER,             *
                               *                            UNPUBLISHED
                               *
                   Petitioner, *
    v.                         *                            Special Master Katherine E. Oler
                               *
                               *
    SECRETARY OF HEALTH AND    *                            Filed: February 20, 2020
    HUMAN SERVICES,            *
                               *                            Interim Attorneys’ Fees and Costs
                               *
                   Respondent. *
                               *
    ************************* *

Mark Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for Petitioner.
Christine M. Becer, U.S. Dep’t of Justice, Washington, DC, for Respondent.

          DECISION AWARDIN G INTERIM ATTORNEYS’ FEES AND COSTS 1

        On October 6, 2017, Robert Nemmer (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program, 2 alleging that he suffered from a shoulder
injury related to vaccine administration (“SIRVA”) caused by the Tdap vaccine he received on
December 7, 2014. Pet. at 1, ECF No. 1.

        On July 29, 2019, Petitioner filed his application for interim attorneys’ fees and costs,
requesting a total of $24.361.91. Fees App. at 2, ECF No. 43. On August 12, 2019, Respondent

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to
post this decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). This means the ruling will be available to anyone with access to the
internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the
decision’s inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b),
each party has fourteen days within which to request redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Decision in its present form will be
available. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
          Case 1:17-vv-01464-UNJ Document 60 Filed 04/20/20 Page 2 of 8



filed a Response objecting to Petitioner’s motion for interim attorney’s fees and costs. Fees Resp.,
ECF No. 44. Petitioner filed a reply on August 16, 2019.

       For the reasons discussed below, I hereby GRANT IN PART Petitioner’s application and
award a total of $23,109.34 in interim attorneys’ fees and costs.

        I.      Legal Standard

                A. Interim Attorneys’ Fees and Costs

       The Federal Circuit has held that an award of interim attorneys’ fees and costs is
permissible under the Vaccine Act. Shaw v. Sec’y of Health & Human Servs., 609 F.3d 1372 (Fed.
Cir. 2010); Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343 (Fed. Cir. 2008). In Cloer,
the Federal Circuit noted that “Congress [has] made clear that denying interim attorneys' fees under
the Vaccine Act is contrary to an underlying purpose of the Vaccine Act.” Cloer v. Sec’y of Health
& Human Servs., 675 F.3d 1358, 1361-62 (Fed. Cir. 2012).

         In Avera, the Federal Circuit stated, “[i]nterim fees are particularly appropriate in cases
where proceedings are protracted, and costly experts must be retained.” Avera, 515 F.3d at 1352.
Likewise, in Shaw, the Federal Circuit held that “where the claimant establishes that the cost of
litigation has imposed an undue hardship and there exists a good faith basis for the claim, it is
proper for the special master to award interim attorneys' fees.” 609 F.3d at 1375. Avera did not,
however, define when interim fees are appropriate; rather, it has been interpreted to allow special
masters discretion. See Avera, 515 F.3d; Kirk v. Sec’y of Health & Human Servs., No. 08-241V,
2009 WL 775396, at *2 (Fed. Cl. Spec. Mstr. Mar. 13, 2009); Bear v. Sec’y of Health & Human
Servs., No. 11-362V, 2013 WL 691963, at *4 (Fed. Cl. Spec. Mstr. Feb. 4, 2013). Even though it
has been argued that a petitioner must meet the three Avera criteria -- protracted proceedings,
costly expert testimony, and undue hardship -- special masters have instead treated these criteria
as possible factors in a flexible balancing test. Avera, 515 F.3d at 1352; see Al-Uffi v. Sec’y of
Health & Human Servs., No. 13-956V, 2015 WL 6181669, at *7 (Fed. Cl. Spec. Mstr. Sept. 30,
2015).

         A petitioner is eligible for an interim award of reasonable attorneys’ fees and costs if the
special master finds that a petitioner has brought his petition in good faith and with a reasonable
basis. §15(e)(1); Avera, 515 F.3d at 1352; Shaw, 609 F.3d at 1372; Woods v. Sec’y of Health &
Human Servs, 105 Fed. Cl. 148 (2012), at 154; Friedman v. Sec’y of Health & Human Servs., 94
Fed. Cl. 323, 334 (2010); Doe 21 v. Sec’y of Health & Human Servs., 89 Fed. Cl. 661, 668 (2009);
Bear, 2013 WL 691963, at *5; Lumsden v. Sec’y of Health & Human Servs., No. 97-588V, 2012
WL 1450520, at *4 (Fed. Cl. Spec. Mstr. Mar. 28, 2012). The undue hardship inquiry looks at
more than just financial involvement of a petitioner; it also looks at any money expended by a
petitioner’s counsel. Kirk, 2009 WL 775396, at *2. Referring to Avera, former Chief Special
Master Golkiewicz in Kirk found that “the general principle underlying an award of interim fees
[is] clear: avoid working a substantial financial hardship on petitioners and their counsel.” Id.




                                                 2
          Case 1:17-vv-01464-UNJ Document 60 Filed 04/20/20 Page 3 of 8




                B. Good Faith

        The good faith requirement is met through a subjective inquiry. Di Roma v. Sec’y of Health
& Human Servs., No. 90-3277V, 1993 WL 496981, at *1 (Fed. Cl. Spec. Mstr. Nov. 18, 1993).
Such a requirement is a “subjective standard that focuses upon whether [P]etitioner honestly
believed he had a legitimate claim for compensation.” Turner v. Sec’y of Health & Human Servs.,
No. 99-544V, 2007 WL 4410030, at *5 (Fed. Cl. Spec. Mstr. Nov. 30, 2007). Without evidence
of bad faith, “petitioners are entitled to a presumption of good faith.” Grice v. Sec’y of Health &
Human Servs., 36 Fed. Cl. 114, 121 (1996). Thus, so long as Petitioner had an honest belief that
his claim could succeed, the good faith requirement is satisfied. See Riley v. Sec’y of Health &
Human Servs., No. 09-276V, 2011 WL 2036976, at *2 (Fed. Cl. Spec. Mstr. Apr. 29, 2011) (citing
Di Roma, 1993 WL 496981, at *1); Turner, 2007 WL 4410030, at *5.

                C. Reasonable Basis

        Unlike the good-faith inquiry, an analysis of reasonable basis requires more than just a
petitioner’s belief in his claim. Turner, 2007 WL 4410030, at *6-7. Instead, the claim must at
least be supported by objective evidence -- medical records or medical opinion. Sharp-Roundtree
v. Sec’y of Health & Human Servs., No. 14-804V, 2015 WL 12600336, at *3 (Fed. Cl. Spec. Mstr.
Nov. 3, 2015).

        While the statute does not define the quantum of proof needed to establish reasonable basis,
it is “something less than the preponderant evidence ultimately required to prevail on one’s
vaccine-injury claim.” Chuisano v. United States, 116 Fed. Cl. 276, 283 (2014). The Court of
Federal Claims affirmed in Chuisano that “[a]t the most basic level, a petitioner who submits no
evidence would not be found to have reasonable basis….” Id. at 286. The Court in Chuisano found
that a petition which relies on temporal proximity and a petitioner’s affidavit is not sufficient to
establish reasonable basis. Id. at 290. See also Turpin v. Sec'y Health & Human Servs., No. 99-
564V, 2005 WL 1026714, *2 (Fed. Cl. Spec. Mstr. Feb. 10, 2005) (finding no reasonable basis
when petitioner submitted an affidavit and no other records); Brown v. Sec'y Health & Human
Servs., No. 99-539V, 2005 WL 1026713, *2 (Fed. Cl. Spec. Mstr. Mar. 11, 2005) (finding no
reasonable basis when petitioner presented only e-mails between her and her attorney).

        Temporal proximity between vaccination and onset of symptoms is a necessary component
in establishing causation in non-Table cases, but without more, temporal proximity alone “fails to
establish a reasonable basis for a vaccine claim.” Chuisano, 116 Fed. Cl. at 291.

        The Federal Circuit has stated that reasonable basis “is an objective inquiry” and concluded
that “counsel may not use [an] impending statute of limitations deadline to establish a reasonable
basis for [appellant’s] claim.” Simmons v. Sec’y of Health & Human Servs., 875 F.3d 632, 636
(Fed. Cir. 2017). Further, an impending statute of limitations should not even be one of several
factors the special master considers in her reasonable basis analysis. “[T]he Federal Circuit
forbade, altogether, the consideration of statutory limitations deadlines—and all conduct of
counsel—in determining whether there was a reasonable basis for a claim.” Amankwaa v. Sec’y
of Health & Human Servs., 138 Fed. Cl. 282, 289 (2018).

                                                 3
          Case 1:17-vv-01464-UNJ Document 60 Filed 04/20/20 Page 4 of 8




        “[I]n deciding reasonable basis the [s]pecial [m]aster needs to focus on the requirements
for a petition under the Vaccine Act to determine if the elements have been asserted with sufficient
evidence to make a feasible claim for recovery.” Santacroce v. Sec’y of Health & Human Servs.,
No. 15-555V, 2018 WL 405121, at *7 (Fed. Cl. Jan. 5, 2018). Special masters cannot award
compensation “based on the claims of petitioner alone, unsubstantiated by medical records or by
medical opinion.” 42 U.S.C. § 300aa-13(a)(1). Special masters and judges of the Court of Federal
Claims have interpreted this provision to mean that petitioners must submit medical records or
expert medical opinion in support of causation-in-fact claims. See Waterman v. Sec'y of Health &
Human Servs., 123 Fed. Cl. 564, 574 (2015) (citing Dickerson v. Sec'y of Health & Human Servs.,
35 Fed. Cl. 593, 599 (1996) (stating that medical opinion evidence is required to support an on-
Table theory where medical records fail to establish a Table injury).

        When determining if a reasonable basis exists, many special masters and judges consider
a myriad of factors. The factors to be considered may include “the factual basis of the claim, the
medical and scientific support for the claim, the novelty of the vaccine, and the novelty of the
theory of causation.” Amankwaa, 138 Fed. Cl. at 289. This approach allows the special master to
look at each application for attorneys’ fees and costs on a case-by-case basis. Hamrick v. Sec’y of
Health & Human Servs., No. 99-683V, 2007 WL 4793152, at *4 (Fed. Cl. Spec. Mstr. Nov. 19,
2007).

        II.     Discussion

                 A. Undue Financial Hardship
        On March 28, 2019, I held a status conference, articulating the difficulties that Petitioner’s
preexisting left shoulder injury placed on the case. At the time that the interim fees application
was filed, Petitioner had been unresponsive to communications from his attorney, Mr. Sadaka. See
Petitioner’s Status Report, ECF No. 47 at 1. Mr Sadaka subsequently filed a motion to withdraw
as counsel which was granted. ECF Nos. 48-49. Respondent objects to interim fees in this case,
stating that an award of for interim fees is not appropriate. Id. at 1.

        A request for interim fees where Petitioner’s counsel was preparing to withdraw has been
granted before. See, e.g., Bear v. Sec'y of HHS, No. 11-362V, 2013 U.S. Claims LEXIS 134, 2013
WL 691963, at *5 (Fed. Cl. Spec. Mstr. Feb. 4, 2013) (Special Master Hastings awarded interim
fees over respondent's objection in a case where petitioner's counsel was going to withdraw, and
the petition had been pending for more than 19 months); Lumsden v. Sec'y of HHS, No. 97-588,
2012 U.S. Claims LEXIS 446, 2012 WL 1450520, at *6 (Fed. Cl. Spec. Mstr. Mar. 28, 2012)
(former Chief Special Master Vowell awarded interim fees in an autism case over respondent's
objection when petitioner's attorney was withdrawing from the case); Edmonds v. Sec'y of HHS,
No. 04-87V, 2012 U.S. Claims LEXIS 376, 2012 WL 1229149, at *13 (Fed. Cl. Spec. Mstr. Mar.
22, 2012) (then-Chief Special Master Campbell-Smith awarded interim fees over respondent's
objection in an autism case in which petitioner's counsel was preparing to withdraw); Dudash v.
Sec'y of HHS, No. 09-646V, 2011 U.S. Claims LEXIS 674, 2011 WL 1598836, at *6 (Fed. Cl.
Spec. Mstr. Apr. 7, 2011) (Special Master Moran found an award of interim fees appropriate);
Burgess v. Sec'y of HHS, No. 07-258V, 2011 U.S. Claims LEXIS 17, 2011 WL 159760, at *2 (Fed.


                                                  4
          Case 1:17-vv-01464-UNJ Document 60 Filed 04/20/20 Page 5 of 8



Cl. Spec. Mstr. Jan. 3, 2011) (Former Special Master Lord awarded interim attorneys' fees in a
case where petitioners were soon to be represented by other counsel).

       As Mr. Sadaka has already withdrawn from the case, I find the situation in this case
analogous to those cited above. Accordingly, I find it reasonable to award interim costs at this
juncture.

                B. Good Faith and Reasonable Basis

        Respondent has not raised any objection to the good faith for this claim. I therefore find
that the petition was filed in good faith.

        Respondent has objected to the reasonable basis in this claim. See Fees Resp., ECF No.
44. As discussed above, the threshold for reasonable basis is a much lower standard than the
burden to prove entitlement to compensation by preponderant evidence. In making a reasonable
basis determination, I must look at a totality of the circumstances, taking into account the factual
basis for the claim and the medical and scientific support offered.

       On December 7, 2014, Petitioner received a Tdap vaccination in his left shoulder following
a dog bite. See Petition at 1.

        Petitioner has filed extensive medical records in this case. See Ex. 2 at 325, 378, 440. The
medical records support Petitioner’s claim of shoulder pain following the Tdap vaccine he received
on December 7, 2014. See Ex. 2 at 318 (“Robert Nemer is a 55 year old male presenting to address
the following issues: L shoulder pain x 10-11 months. Received Tdap in L shoulder last December
and since then has had shoulder pain, feels that this pain is due to Tdap. Pain is dull 3/10 at rest,
sharp 8/10 with movement (pushing and overhead movements). Pain is in anterior shoulder and
sometimes radiates down to hand. No decreased strength. Has not noticed it being swollen or
bruised. No recent trauma. Does not wake from sleep. Takes pain medication (percocet 0.5-1 per
day) for other pain symptoms but does not improve shoulder pain. No hx of shoulder injury or
cervical spine injury. Has not tried heat or ice. Did have xray done at PCP office and reports it was
WNL.”); Id. at 441 (“12/2014, patient stated that after he had the Tdap shot in the clinic in 12/2014
he developed pain and he thinks its related with the Tdap shot”); Id. (noting swilling in the left
arm for one week following shot).

        Under the lower standard of reasonable basis, such evidence is enough to justify the filing
of a petition. As such, I find that the petition has a reasonable basis.

       As there is no other reason to deny the award of interim attorneys’ fees and costs, I will
award Petitioner’s reasonable fees and costs in this instance.

                C. Attorneys’ Fees
       Petitioner requests a total of $22,911.98 in attorneys’ fees. Fees App. Ex. A. at 19.

                         i. Reasonable Hourly Rate


                                                 5
          Case 1:17-vv-01464-UNJ Document 60 Filed 04/20/20 Page 6 of 8



        A reasonable hourly rate is defined as the rate “prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.” Avera, 515 F.3d
at 1348 (quoting Blum, 465 U.S. at 896 n.11). In general, this rate is based on “the forum rate for
the District of Columbia” rather than “the rate in the geographic area of the practice of [P]etitioner's
attorney.” Rodriguez v. Sec'y of Health & Human Servs., 632 F.3d 1381, 1384 (Fed. Cir. 2011)
(citing Avera, 515 F. 3d at 1349).

        McCulloch provides the framework for determining the appropriate compensation for
attorneys' fees based upon the attorneys' experience. See McCulloch v. Sec'y of Health & Human
Servs., No. 09–293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). The Office of
Special Masters has accepted the decision in McCulloch and has issued a Fee Schedule for
subsequent years. 3

        Petitioner’s counsel, Mr. Mark Sadaka, requests that he be compensated between $350.00
and $406.00 per hour for work performed from 2015 to 2019. Fees App. at 3. Mr. Sadaka’s
requested rates from 2015-2018 are consistent with McCulloch and with what Mr. Sadaka has
previously been awarded in the Program. See, e.g., Nelson v. Sec’y of Health & Human Servs.,
15-615V (Fed. Cl. Spec. Mstr. Jan. 22, 2018); Pasquinelli v. Sec’y of Health & Human Servs.,
No. 14-1156V, 2017 WL 6816707 (Fed. Cl. Spec. Mstr. Dec. 13, 2017); Rolshoven v. Sec’y of
Health & Human Servs., No. 14-439V, 2017 WL 5472577 (Fed. Cl. Spec. Mstr. Oct. 19, 2017);
Ladue v. Sec’y of Health & Human Servs., No. 12-553V, 2018 WL 6978075 (Fed. Cl. Spec. Mstr.
Dec. 14, 2018). Mr. Sadaka’s requested rate of $406.00 per hour for 2019, however, exceeds
what he has previously requested and been awarded for 2019 work - albeit by only $1.00. See
Cruz v. Sec’y of Health & Human Servs., No. 17-1167V, 2019 WL 4256277, at *2 (Fed. Cl. Spec.
Mstr. Aug. 14, 2019); Jones v. Sec’y of Health & Human Servs., No. 12-875V, 2019 WL
4013481, at *4 (Fed. Cl. Spec. Mstr. Jul. 31, 2019). While the difference is almost de minimis,
consistency on rates is valuable in OSM’s efforts to issue fees awards as promptly as possible,
and I will therefore hold Mr. Sadaka to the previously-awarded 2019 rate of $405.00 per hour. 4
Petitioner also requests rates between $135.00 and $156.00 per hour for paralegals who
3
   The 2015–2016 Fee Schedule can be accessed at:
 http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf.
 The 2017 Fee Schedule can be accessed at:
 http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule-2017.pdf.
 The 2018 Fee Schedule can be accessed at:
 http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
 %202018.pdf.
 The 2019 Fee Schedule can be accessed at:
 http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
 %202019.pdf.
 The hourly rates contained within the schedules are updated from the decision in McCulloch, 2015 WL
 5634323.
4
  I will note that this is not the first time that Mr. Sadaka’s rates have been reduced from $406.00/hour to
$405.00/hour for 2019. Continually needing to correct Mr. Sadaka’s rate is a waste of judicial resources
and Mr. Sadaka should update his billing rate accordingly. Failure to do so in the future will lead to
further reductions. It is suggested that, in order to conserve judicial resources, Mr. Sadaka refile any
outstanding motions for fees that include the heightened billing rate. See, e.g., Edwards v. Sec’y of Health
and Human Servs., No. 16-668, Dkt. No. 55 at 3 n.4 (Oct. 4, 2019) (Spec. Mstr. Corcoran reducing Mr.
Sadaka’s rate from $406.00/hour to $405.00/hour).
                                                     6
          Case 1:17-vv-01464-UNJ Document 60 Filed 04/20/20 Page 7 of 8



performed work in this case between 2015 and 2019. These rates are consistent with such work
previously awarded in the Program.

       Accordingly, I find the requested rates for 2015-2018 reasonable and no adjustment is
warranted. Mr. Sadaka’s rate for 2019 will be reduced from $406.00/hour to $405.00/hour.

                         ii. Hours Reasonably Expended

         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Ultimately, it is “well within the Special Master's discretion
to reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for the work
done.” Saxton ex rel. Saxton v. Sec'y of Health & Human Servs., 3 F.3d 1517, 1522 (Fed. Cir.
1993). In exercising that discretion, special masters may reduce the number of hours submitted
by a percentage of the amount charged. See Broekelschen v. Sec'y of Health & Human Servs., 102
Fed. Cl. 719, 728-29 (2011) (affirming the special master's reduction of attorney and paralegal
hours); Guy v. Sec'y of Health & Human Servs., 38 Fed. Cl. 403, 406 (1997) (affirming the special
master's reduction of attorney and paralegal hours). While attorneys may be compensated for non-
attorney-level work, the rate must be comparable to what would be paid for a paralegal or secretary.
See O'Neill v. Sec'y of Health & Human Servs., No. 08–243V, 2015 WL 2399211, at *9 (Fed. Cl.
Spec. Mstr. Apr. 28, 2015). Clerical and secretarial tasks should not be billed at all, regardless of
who performs them. See, e.g., McCulloch, 2015 WL 5634323, at *26.

        Petitioner’s counsel has provided a breakdown of hours billed and costs incurred. Fees
App., Tab A. I find the hours to be largely reasonable, but a small reduction is necessary due to
billing for what appears to be administrative tasks. See Fees App. Primarily, Mr. Sadaka appears
to have billed for reviewing/receiving CM/ECF notifications and other docket filings. Such time
is not compensable. I will thus deduct 1.0 hours of attorney time in 2017 (entries of 0.1 hours on
10/06/2017, 10/11/2017 (2), 10/20/2017 (2), 10/31/2017, 12/07/2017 (3), and 12/28/2017), 2.1
hours of attorney time in 2018 (entries of 0.1 hours on 01/03/2018, 01/16/2018, 01/17/2018,
02/05/2018 (2), 02/13/2018, 02/23/2018, 04/04/2018 (2), 04/06/2018, 04/19/2018, 04/23/2018,
06/04/2018, 06/06/2018 (2), 06/18/2018, 06/19,2018, 07/03/2018, 08/24/2018 (2), and
10/01/2018), 0.8 hours of attorney time in 2019 (entries of 0.1 hours on 03/25/2019, 3/28/2019,
04/26/2019 (3), 05/24/2019, 06/24/2019, and 06/25/2019) and 0.1 hours of paralegal time in 2019
(entry of 0.1 hours on 07/24/2019).

        The reduction is therefore equal to $376.38 (1.0 hours of time at $376.38/hour) + $831.60
(2.1 hours of time at $396/hour) + $324 (0.8 hours of time at $405/hour) + $15.60 (0.1 hours of
time at $156/hour), or $1,547.58.

        An additional reduction of $5.00 is also necessary to reduce Mr. Sadaka’s 2019 billing
rate of $406/hour to approved billing rates. The total reduction is therefore $1,552.58. I award all
other requested fees in full.

       Total attorneys’ fees to be awarded: $21,359.40.

                D. Reasonable Costs


                                                 7
            Case 1:17-vv-01464-UNJ Document 60 Filed 04/20/20 Page 8 of 8



       Petitioner requests a total of $1,749.94 in filing fees, medical records and postage costs. I
have reviewed the supporting documentation and find this request to be reasonable. Accordingly, I
award it in full.

          Total costs to be awarded: $1,749.94.

           III.    Conclusion

        Accordingly, in the exercise of the discretion afforded to me in determining the propriety of
interim fee and cost awards, and based on the foregoing, I GRANT IN PART Petitioner’s
application, as follows:

          A lump sum in the amount of $23,109.34, representing reimbursement of Petitioner’s
          interim attorneys’ fees and costs in the form of a check jointly payable to Petitioner and his
          attorney, Mark T. Sadaka.

          In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
    Court SHALL ENTER JUDGMENT in accordance with this decision. 5

          A copy of this Decision shall be mailed to Petitioner via Federal Express at the following
    address:

          Robert Nemmer
          196 E. Helm Ave
          South Salt Lake City, UT 84115

          The clerk’s office shall also serve a copy of this decision to Mr. Mark Sadaka via certified
    mail and first class mail at the following address:

          Mark Sadaka
          Sadaka Associates, LLC
          155 N. Dean St.
          Englewood, NJ 07631

          Any questions regarding this Order may be directed to my law clerk, Neil Bhargava, by
    email at neil_bhargava@cfc.uscourts.gov.

          IT IS SO ORDERED.

                                                                           Katherine Oler
                                                                  Katherine E. Oler
                                                                  Special Master


5
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.
                                                     8
